Citation Nr: 1738020	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  17-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois



THE ISSUE

Entitlement to basic eligibility for enrollment in the Department of Veterans Affairs (VA) medical healthcare system.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from January 1959 to December 1962.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2016 decision of the VA Illiana Health Care System.  The VA Medical Center (VAMC) in Danville, Illinois currently has jurisdiction of the claim.  In April 2017, the Veteran requested a videoconference hearing before a Veterans Law Judge.  He was scheduled for a hearing in June 2017, and that same month he submitted a letter indicating that he would be unable to attend the hearing due to a scheduling conflict with a medical appointment.  As there was no request to have the hearing re-scheduled, the Board finds that his hearing request is withdrawn and will proceed to review the claim.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran applied online for enrollment in the VA healthcare system in November 2016, and was denied that same month (although the notice of this denial is not of record).  In his notice of disagreement (NOD) dated in November 2016, the Veteran asserted that during service "in the Navy [he] worked with Asbestoses [sic] and devolved [sic] a breathing problem later in life," which has required him to pay out-of-pocket for "some very expensive medications."  He also stated that he knew of many veterans who had higher incomes than he did and were still able to receive VA medical benefits.  

A statement of the case (SOC) issued to the Veteran in December 2016 explained that he did not meet the regulatory requirements for enrollment because he applied for enrollment after January 17, 2003, was a nonservice-connected veteran, had provided financial information that placed him in priority group 8g, and had no other special eligibility attributes that might qualify him for a higher priority group.  The SOC did not furnish the Veteran any numerical figures pertaining to income thresholds or explain how his income exceeded such thresholds.  

The AOJ (Danville VAMC) issued another letter dated in February 2017 to the Veteran, again notifying him that he was ineligible for VA healthcare benefits because his application was received after January 17, 2003 and his income was such that it placed him in a lower priority group - 8g - which was currently not eligible for care.  There was no explanation of how the Veteran's income exceeded income thresholds to place him in the lower priority group.  In April 2017, the Veteran filed a substantive appeal in which he asserted that he had a lot of medical expenses (bills and insurance) and that he only desired to receive VA assistance for his medications.     

VA law provides that receipt of medical benefits is conditional upon a veteran generally being enrolled in the VA healthcare system.  38 C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the VA healthcare system at any time.  However, a veteran who wishes to be enrolled must apply by submitting a completed VA Application for Health Benefits to a VA medical facility.  38 C.F.R. § 17.36(d).  The Secretary determines which categories of veterans are eligible to be enrolled, based upon enumerated priorities [priority categories 1-8].  38 C.F.R. § 17.36(b).  For instance, veterans who do not have any service-connected disabilities and do not meet the necessary income thresholds are assigned the lowest priority, or category 8.  Id.  Due to VA's limited resources, VA has limited enrollment to all priority categories of veterans except those veterans in priority category 8 who were not in an enrolled status as of January 17, 2003.  Id.  Regulations were amended effective June 15, 2009 to provide for the establishment of additional sub-priorities within enrollment priority category 8 to allow for the enrollment of priority category 8 veterans whose income exceeds the current means test and geographic means test income thresholds by 10 percent or less.  38 C.F.R. § 17.36; Expansion of Enrollment in the VA Health Care System, 74 Fed. Reg. 22832, 22834 (May 15, 2009).  

The Board initially notes that this claim cannot be decided without the inclusion of certain documents that remain outstanding.  These records (cited in the SOC) include:  the January 20, 2005 processing/rejection of the Veteran's application for enrollment in the VA healthcare system, with the February 1, 2005 letter from the Atlanta HEC notifying the Veteran of the determination; the November 2016 online application (on VA Form 10-10EZ) for health benefits; and the November 13, 2016 letter to the Veteran notifying him that he remained in a rejected status in priority group 8g.  These records must be associated with the claims file. 

It appears that the AOJ also did not explain how it arrived at the conclusion that the Veteran's financial information placed him in priority group 8g (on the basis that his income exceeded the current means test and geographic means test income thresholds), especially when the AOJ did not state what those thresholds were and did not show any calculation of the Veteran's income and deductible expenses.  

Finally, interpreting the Veteran's statements in a light most favorable to him, in his November 2016 NOD the Veteran has raised a claim of service connection for a respiratory disability claimed as due to exposure to asbestos.  This claim is inextricably intertwined with the current appeal as an award of service connection would impact on eligibility for enrollment in the VA medical healthcare system.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record the following documents relevant to the Veteran's claims for enrollment into the VA Healthcare System which were referenced in the SOC:  (a) the January 20, 2005 processing/rejection of the Veteran's application for enrollment in the VA healthcare system, and the February 1, 2005 letter from the Atlanta HEC notifying the Veteran of the determination; (b) the November 2016 online application for health benefits (on VA Form 10-10EZ); and (c) the November 13, 2016 letter to the Veteran notifying him that he remained in a rejected status in priority group 8g.  If any such evidence cannot be obtained, the efforts to secure it must be documented in the claims file.  

2.  The AOJ should refer to the appropriate RO for development and adjudication the claim of service connection for a respiratory disability, claimed as due to exposure to asbestos,.  

3.  Following completion of the action described in #2, the AOJ should review the entire record and readjudicate the claim for basic eligibility for enrollment in the VA medical healthcare system.  If it remains denied, the AOJ should issue an appropriate supplemental SOC (with a clear explanation as to how it calculated the Veteran's income and deductible expenses and how it determined that they exceed the income limitations/thresholds.  The AOJ should afford the Veteran opportunity to respond, and then return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

